DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on August 5, 2022, claim 19 was amended. Claims 1-20 are currently pending in this application.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2016/0178953 to Ye, fails to disclose or suggest an array base plate in which the depression structure is on a side that faces the chip binding region.
As shown in Fig. 2, Ye discloses an array base plate, wherein the array base plate comprises a substrate 11, the substrate 11 is divided into a displaying region (comprising liquid crystal 19) and a non- displaying region 111 that surrounds the displaying region, and the non-displaying region 111 comprises a chip binding region 12 [0092];
the array base plate further comprises a target film layer 13 (array planarization layer) provided on the substrate 11 [0087], and the target film layer 13 extends to the non-displaying region 111; and
the target film layer 13 has a depression structure 112 (deformation region, see also Fig. 12), and a position of the depression structure 112 corresponds to a position of the chip binding region 12, whereby an orthographic projection of an alignment film 14 in the array base plate on the substrate 11 [0087] does not have a coinciding area with the chip bidding region 12.
However, the depression structure 112 is not on a side that faces the chip binding region 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 13, 2022